EXHIBIT 10.3

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

DC LIQUIDATING ASSETS HOLDCO LLC

Dated as of November 3, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page  

Article 1

  

DEFINITIONS AND TERMS

  

1.1

  Definitions     2   

1.2

  Other Defined Terms and References     2   

Article 2

  

THE COMPANY AND ITS BUSINESS

  

2.1   Formation of Company     2    2.2   Name     3    2.3   Principal Office  
  3    2.4   Registered Office and Registered Agent     3    2.5   Term     3   
2.6   Purpose     3   

Article 3

  

MEMBERS AND CAPITAL CONTRIBUTIONS

  

3.1   Members     4    3.2   Capital Contributions     4    3.3   Classes of
Membership Interests     4    3.4   Capital Accounts     4   

Article 4

  

ALLOCATION OF PROFITS AND LOSSES; CERTAIN TAX MATTERS

  

4.1   Allocation of Profits and Losses     5    4.2   Tax Matters Partner     7
   4.3   Federal Income Tax Elections     7   

Article 5

  

DISTRIBUTIONS

  

5.1   Distribution of Cash     7    5.2   Distributions in Liquidation     8   
5.3   Distributions in Kind     8   

 

i



--------------------------------------------------------------------------------

Article 6

  

MANAGEMENT

  

6.1

  Management of the Company     8   

6.2

  Delegation of Authority     8   

6.3

  Liability of the Managing Member     8   

6.4

  Reimbursement of Managing Member     98   

6.5

  Employment or Retention of Affiliates     9   

Article 7

  

BOOKS, RECORDS, and REPORTS

  

7.1

  Fiscal Year; Maintenance of Books and Records     9   

7.2

  Financial Reports     109   

Article 8

  

TRANSFER OF membership INTERESTS

  

8.1

  Transfer of Membership Interests     10   

Article 9

  

DISSOLUTION AND LIQUIDATION

  

9.1

  Dissolution     10   

9.2

  Liquidation and Termination of the Company     10   

Article 10

  

EXCULPATION AND INDEMNIFICATION

  

10.1

  Exculpation     11   

10.2

  Indemnification     11   

Article 11

  

MISCELLANEOUS PROVISIONS

  

11.1

  Notices     12   

11.2

  Governing Law     12   

11.3

  Further Actions     12   

11.4

  Survival of Rights     13   

11.5

  Severability     13   

11.6

  Third Party Beneficiaries     13   

11.7

  Partition     13   

11.8

  Entire Agreement     13   

11.9

  Waiver     13   

11.10

  Amendments     13   

11.11

  Counterparts     14   

 

ii



--------------------------------------------------------------------------------

APPENDICES AND EXHIBITS

 

Appendix A    Defined Terms Appendix B    Retained Properties Exhibit A   
Members

 

iii



--------------------------------------------------------------------------------

DC LIQUIDATING ASSETS HOLDCO LLC

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), made and entered into and effective as of the 3rd of November,
2015, by and among DC Industrial Liquidating Trust, a Maryland statutory trust
(the “Liquidating Trust” or “Managing Member”), and Industrial Income Advisors
Group LLC, a Delaware limited liability company (“Sponsor Member”).

RECITALS

(A) The Agreement and Plan of Merger, dated July 28, 2015, by and among
Industrial Income Trust, Inc. (“IIT”), Western Logistics LLC, a Delaware limited
liability company, and Western Logistics II LLC (the “Merger Agreement”),
provides for the liquidation of the assets of IIT and its subsidiaries not
disposed of in the merger contemplated by the Merger Agreement (the “Merger” and
such plan of liquidation, the “Plan”);

(B) The Plan provides, among other things, that prior to consummation of the
Merger, IIT will transfer its indirect ownership interests in the Retained
Properties (as defined herein) to a limited liability company formed to complete
the development, lease-up, sale and distribution of the proceeds of the sale of
the Retained Properties;

(C) DC Liquidating Assets Holdco LLC, a Delaware limited liability company (the
“Company”), was formed pursuant to the Delaware Limited Liability Company Act in
6 Delaware Code Sections 18-101, et. seq. (the “Delaware Act”) to serve as such
limited liability company by the filing of a Certificate of Formation (the
“Certificate of Formation”) with the Secretary of State of the State of Delaware
on August 12, 2015 and, on that date, IIT Real Estate Holdco LLC, a Delaware
limited liability company (“Real Estate Holdco”), entered into a Limited
Liability Company Agreement of DC Liquidating Assets Holdco LLC, as the sole
member of the Company (the “Initial LLC Agreement”);

(D) On or prior to the date hereof, Real Estate Holdco contributed its direct or
indirect ownership interests in the Retained Properties as a capital
contribution to the Company;

(E) On or prior to the date hereof, Real Estate Holdco amended the Initial LLC
Agreement to create two classes of membership interests, consisting of
(i) common membership interests (the “Common Interests”) and (ii) special
membership interest (“Special Interests”), and thereafter distributed such
membership interests to its sole member, Industrial Income Operating Partnership
LP, which in turn distributed such membership interests to its partners, in a
partnership division, as follows: 100% of the Common Interests to IIT and 100%
of the Special Interests to Sponsor Member;

(F) In accordance with the Plan, IIT has transferred the Common Interests to the
Liquidating Trust for the benefit of IIT’s stockholders and entered into an
Amended and Restated Agreement and Declaration of Trust, dated this date (the
“Liquidating Trust Agreement”), with the trustees of the Liquidating Trust named
therein (the “Trustees”);

(G) Under the Liquidating Trust Agreement, the Trustees shall administer the
Liquidating Trust and, through the Liquidating Trust’s role as the Managing
Member, the Subsidiaries of the Liquidating Trust, including the Company, in
order to liquidate the Retained Properties and, upon satisfaction of all related
liabilities and obligations, to cause the residue of the proceeds of the
liquidation to be distributed to the Company and thereafter to the Members in
accordance with the terms hereof; and



--------------------------------------------------------------------------------

(H) The Members desire to amend and restate the Initial LLC Agreement, as
heretofore amended, by entering into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and the promises
contained herein (the receipt and sufficiency of which being hereby
acknowledged), the parties hereto, intending to be legally bound, do hereby
agree that the Initial LLC Agreement, as heretofore amended, is hereby amended
and restated in its entirety as follows:

Article 1

DEFINITIONS AND TERMS

1.1 Definitions. Capitalized terms used in this Agreement without definition
will have the meanings set forth in Appendix A to this Agreement. All
capitalized terms used in this Agreement which are not defined in Appendix A
shall have the meaning set forth elsewhere in this Agreement. The use of any
term defined in this Agreement in its uncapitalized form indicates that the word
has its normal and general meaning.

1.2 Other Defined Terms and References. As used in this Agreement, any reference
to the masculine, feminine or neuter gender shall include all genders; unless
the context requires otherwise, the plural shall be deemed to include the
singular, and the singular shall be deemed to include the plural; words
importing persons shall include partnerships, corporations and other entities;
when reference is made in this Agreement to an Article, Section, Schedule or
Exhibit, such reference shall be to an Article, Section, Schedule or Exhibit of
this Agreement unless otherwise indicated; and the terms “herein,” “hereof” and
“hereunder” or other similar terms, refer to this Agreement as a whole and not
only to the particular sentence, subsection or section in which any such term
may be employed. Whenever in this Agreement the word “including” is used, it
shall be deemed to be for purposes of identifying only one or more of the
possible alternatives, and the entire provision in which such word appears shall
be read as if the phrase “including without limitation” were actually used in
the text. The section headings herein are for convenience only and shall not
affect the construction hereof. All references to dollars (or the symbol “$”)
contained herein shall be deemed to refer to United States dollars. Except when
used together with the word “either” or otherwise for the purpose of identifying
mutually exclusive alternatives, the term “or” has the inclusive meaning
represented by the phrase “and/or”. With regard to each and every term and
condition of this Agreement, the Parties understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and that if at any time
the Parties desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject thereto, no consideration shall
be given to the issue of which Party actually prepared, drafted or requested any
term or condition of this Agreement.

Article 2

THE COMPANY AND ITS BUSINESS

2.1 Formation of Company. The Company has been formed as a limited liability
company under the Delaware Act by the filing of the Certificate of Formation.
The Members hereby agree to continue the Company as a limited liability company
under the Delaware Act, upon the terms and subject to the conditions set forth
in this Agreement. The Managing Member is hereby authorized to file and record
any amendments to the Certificate of Formation and such other documents as may
be reasonably required or appropriate under the Delaware Act or the laws of any
other jurisdiction in which the Company may conduct business or own property.

 

2



--------------------------------------------------------------------------------

2.2 Name. The name of the Company is “DC Liquidating Assets Holdco LLC”. The
Company shall operate its business under such name or use such other or
additional names as the Managing Member may deem necessary or desirable.

2.3 Principal Office. The Company shall maintain its principal place of business
at 518 Seventeenth Street, 17th Floor Denver, CO, or at such other place as the
Managing Member may determine from time to time.

2.4 Registered Office and Registered Agent. The Company’s registered office in
the State of Delaware shall be at the offices of its registered agent, The
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. The
registered office and registered agent may be changed from time to time by
filing the address of the new registered office or the name of the new
registered agent with the Secretary of State of the State of Delaware pursuant
to the Delaware Act.

2.5 Term. The term of the Company commenced on the date of the filing of the
Certificate of Formation pursuant to the Delaware Act, and shall continue until
the dissolution and liquidation of the Company pursuant to Article 9.

2.6 Purpose.

(a) The purpose of the Company shall be, either by itself or through one or more
Property Companies:

(i) To liquidate the Retained Properties;

(ii) To own the Retained Properties or interests in the Property Companies;

(iii) To develop, construct, operate, lease up, finance, administer, and realize
the value of the Retained Properties for the ultimate purpose of liquidating the
Retained Properties and distributing the net proceeds thereof to the Members;
and

(iv) To conduct all activities reasonably necessary or desirable to accomplish
the foregoing purposes.

(b) The Company shall have no objective to continue or engage in the conduct of
a trade or business or cause any Property Company to continue or engage in the
conduct of a trade or business, except as necessary for the orderly liquidation
of, and preservation or realization of the value of, the Retained Properties.

(c) The Company is not authorized to, and shall not, engage in any activities
other than as described in Sections 2.6(a) and 2.6(b).

 

3



--------------------------------------------------------------------------------

Article 3

MEMBERS AND CAPITAL CONTRIBUTIONS

3.1 Members. The names and addresses of the Members, together with the class of
membership interests that each owns, are shown on Exhibit A.

3.2 Capital Contributions.

(a) Initial Capital Contribution. On or prior to the date hereof, Real Estate
Holdco conveyed direct or indirect equity interests in the Property Companies
and certain other assets to the Company in exchange for all of the Membership
Interests.

(b) Limitations. No Member (i) will be entitled or required to make any Capital
Contribution to the Company or to loan any funds to the Company; (ii) shall have
any liability for the repayment of the Capital Contribution of any other Member,
and each Member shall look only to the assets of the Company for return of its
Capital Contributions; (iii) will have the right (A) to demand a withdrawal,
reduction or return of its Capital Contributions, (B) to receive interest on its
Capital Contributions, (C) to demand property other than cash in return of its
Capital Contributions, (D) except as may otherwise be required by law in
connection with a dissolution, winding up and termination of the Company, to
bring an action for partition against the Company or (E) to receive any priority
over any other Member with respect to the return of its Capital Contributions;
and (iv) will have any obligation to restore any negative balance in its Capital
Account at any time including upon liquidation or dissolution of the Company.

3.3 Classes of Membership Interests. The Company shall have two classes of
Membership Interests, designated as “Common Interests” and “Special Interests,”
with such rights and obligations as are set forth in this Agreement.

3.4 Capital Accounts. A separate capital account (“Capital Account”) shall be
maintained for each Member in accordance with Regulations
Section 1.704-1(b)(2)(iv).

(a) General Rules for Adjustment of Capital Accounts. The Capital Account of
each Member shall be adjusted in a manner consistent with Regulations
Section 1.704-1(b)(2)(iv) as follows:

(i) Increases. The Capital Account of each Member shall be increased by:

(A) such Member’s cash Capital Contributions;

(B) the agreed fair market value of property contributed by such Member (net of
liabilities secured by such contributed property that the Company is considered
to assume or take subject to under Code Section 752);

(C) all items of Profit and other “book” items of gain or income allocated to
such Member pursuant to Article 4 or other provisions of the Agreement; and

(D) any other increases to capital accounts required by Regulations
Section 1.704-1(b)(2)(iv).

(ii) Decreases. The Capital Account of each Member shall be decreased by:

(A) the amount of cash distributed to such Member;

 

4



--------------------------------------------------------------------------------

(B) the agreed fair market value of all distributions of property made to such
Member pursuant to this Agreement (net of liabilities secured by such
distributed property that the Member is considered to assume or take subject to
under Code Section 752);

(C) all items of Loss and other “book” items of expense or loss allocated to
such Member pursuant to Article 4 or other provisions of the Agreement; and

(D) any other decreases to capital accounts required by Regulations
Section 1.704-1(b)(2)(iv).

(b) Special Rules with Respect to Capital Accounts.

(i) Time of Adjustment for Capital Contributions. For purposes of computing the
balance in a Member’s Capital Account, no credit shall be given for any Capital
Contribution which such Member is to make until such Capital Contribution is
actually made.

(ii) Intent to Comply with Treasury Regulations. The provisions of Sections 3.4
and 3.5 and the provisions of Article 4 relating to the maintenance of Capital
Accounts and the allocation of Profits and Losses and other “book” items of the
Company are intended to comply with Section 704(b) of the Code and the
Regulations thereunder, and shall be interpreted and applied in a manner
consistent therewith. To the extent such provisions are inconsistent with such
Section 704(b) of the Code and the Regulations thereunder the TMP may, upon the
advice of tax counsel and with the Approval of the Members, alter the manner in
which Capital Accounts are maintained or allocations are made in order to comply
with Section 704(b) and the Regulations thereunder.

(iii) Transferee’s Capital Account. In the event that any Member transfers any
Membership Interest in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred Membership Interest, adjusted for distributions of
available cash made pursuant to this Agreement and allocations of Profits or
Losses as of the end of the month that includes the date of such transfer. The
books of the Company shall be closed in accordance with Section 706(d) of the
Code.

Article 4

ALLOCATION OF PROFITS AND LOSSES; CERTAIN TAX MATTERS

4.1 Allocation of Profits and Losses

(a) General. Net Profit and net Loss (or items thereof) of the Company for each
Fiscal Year or other applicable period of the Company shall be allocated to the
holder of the Common Interests.

(b) Managing Member Gross Income Allocation. There shall be specially allocated
to the Managing Member an amount of (i) first, items of Company income and
(ii) second, items of Company gain during each Fiscal Year or other applicable
period, before any other allocations are made hereunder, in an amount equal to
the excess, if any, of (A) the cumulative distributions made to the Managing
Member under Section 6.4(b) hereof, other than distributions which would
properly be treated as “guaranteed payments” or which are attributable to the
reimbursement of expenses which would properly be deductible by the Company,
over (B) the cumulative allocations of Company income and gain to the Managing
Member under this Section 4.1(b).

 

5



--------------------------------------------------------------------------------

(c) Special Allocation with Respect to Sales. Items of income, gain, credit,
loss and deduction of the Company for each Fiscal Year or other applicable
period from Sales, other than any such items allocated under Section 5.1(b),
shall be allocated among the Members in a manner that will, as nearly as
possible (after giving effect to the allocations at the end of such Fiscal Year
or other applicable period) equal (i) the amount of the hypothetical
distribution that such Member would receive if the Company were liquidated on
the last day of such period and all assets of the Company, including cash, were
sold for cash equal to their Carrying Value, taking into account any adjustments
thereto for such period, all liabilities of the Company were satisfied in full
in cash according to their terms (limited with respect to each nonrecourse
liability to the Carrying Value of the assets securing such liability) and Net
Sales Proceeds (after satisfaction of such liabilities) were distributed in full
pursuant to Section 5.1(i), minus (ii) the sum of such Member’s share of Company
Minimum Gain and Member Nonrecourse Debt Minimum Gain, all computed as of the
date of the hypothetical sale of assets.

(d) Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Company that is a “nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(b)(1) shall be
allocated to the holder of the Common Interests, (ii) any expense of the Company
that is a “partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Member that bears the “economic
risk of loss” with respect to the liability to which such deductions are
attributable in accordance with Regulations Section 1.704-2(i)(1), (iii) if
there is a net decrease in Company Minimum Gain within the meaning of
Regulations Section 1.704-2(0)(1) for any Company taxable year, then, subject to
the exceptions set forth in Regulations Section 1.704-2(f)(2),(3), (4) and (5),
items of gain and income shall be allocated among the Members in accordance with
Regulations Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Member Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.704-2(i)(4) for
any Company taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-(2)(g), items of gain and income shall be allocated
among the Members in accordance with Regulations Section 1.704-2(i)(4) and the
ordering rules contained in Regulations Section 1.704-2(j).

(e) Qualified Income Offset. If a Member unexpectedly receives in any taxable
year an adjustment, allocation, or distribution described in subparagraphs (4),
(5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases
a deficit balance in such Member’s Capital Account that exceeds the sum of such
Member’s shares of Company Minimum Gain and Member Nonrecourse Debt Minimum
Gain, as determined in accordance with Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), such Member shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
This Section 4.1(e) is intended to constitute a “qualified income offset” under
Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith. After the occurrence of an allocation of income or gain
to a Member in accordance with this Section 4.1(e), to the extent permitted by
Regulations Section 1.704-1(b), items of expense or loss shall be allocated to
such Member in an amount necessary to offset the income or gain previously
allocated to such Member under this Section 4.1(e).

(f) Allocations Between Transferor and Transferee. If a Member transfers any
part or all of its Membership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Members during such Fiscal Year of
the Company shall be allocated between the transferor and the transferee Member
either (i) as if the Company’s Fiscal Year had ended on the date of

 

6



--------------------------------------------------------------------------------

the transfer, or (ii) based on the number of days of such Fiscal Year that each
was a Member without regard to the results of Company activities in the
respective portions of such Fiscal Year in which the transferor and the
transferee were Members. The Managing Member, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Member.

(g) Curative Allocations. The allocations set forth in Sections 4.1(d) and
4.1(e) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. The Managing Member is authorized to offset all
Regulatory Allocations either with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss or deduction pursuant
to this Section 4.1(g). Therefore, notwithstanding any other provision of this
Section 4.1 (other than the Regulatory Allocations), the Managing Member shall
make such offsetting special allocations of Company income, gain, loss or
deduction in whatever manner it deems appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account is, to the extent possible,
equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Sections 5.1(a), (b), (c) and (f).

4.2 Tax Matters Partner. The Managing Member is hereby designated as “tax
matters partner” as defined in Code Section 6231 (the “TMP”), with the powers
and duties of a tax matters partner under the Code. The Company shall pay for
all costs incurred in connection with all examinations of the Company’s affairs
by tax authorities, including resulting judicial and administrative proceedings,
and the TMP is authorized to expend Company funds for professional services and
costs associated therewith. The TMP shall keep the Members informed of all
administrative and/or judicial proceedings for the adjustment of partnership
items (as defined in Section 6231(a)(3) of the Code and regulations promulgated
thereunder).

4.3 Federal Income Tax Elections. The TMP, on behalf of the Company, may make
all elections for federal income tax purposes, including, without limitation,
the following:

(a) Use of Accelerated Depreciation Methods. To the extent permitted by
applicable law and regulations, the Company may elect to use an accelerated
depreciation method on any depreciable portion of Company Property.

(b) Adjustment of Basis of Assets. In case of a transfer of all or part of the
Membership Interest of any Member, the Company shall if requested by the
transferee Member elect, pursuant to Code Sections 734, 743 and 754 to adjust
the basis of the assets of the Company.

(c) Accounting Method. For financial reporting purposes, the books and records
of the Company shall be kept on the accrual method of accounting applied in a
consistent manner and shall reflect all transactions of the Company and be
appropriate and adequate for the purposes of the Company.

Article 5

DISTRIBUTIONS

5.1 Distribution of Cash. Except for distributions pursuant to Section 5.2 in
connection with the dissolution and liquidation of the Company, any
distributions of cash shall be made in accordance with the following provisions:

(i) any distributions of Net Sales Proceeds shall be made in the sole discretion
of the Managing Member, with (A) 85% of any Net Sales Proceeds that are
distributed pursuant to this Section 5.1(i) distributed to the holder of the
Common Interests and (B) 15% of any Net Sales Proceeds that are distributed
pursuant to this Section 5.1(i) distributed to the holder of the Special
Interests; and

 

7



--------------------------------------------------------------------------------

(ii) any distributions of cash other than Net Sales Proceeds shall be made to
the holder of the Common Interests.

5.2 Distributions in Liquidation. Upon the dissolution and winding-up of the
Company, the proceeds of sale and other Company Property shall be distributed
not later than the latest time specified for such distributions pursuant to
Regulations Section 1.704-1(b)(i)(b)(2) to the Members in accordance with and in
the order and priority set forth in Section 5.1.

5.3 Distributions in Kind. No Member shall be (i) entitled to demand property
other than cash in connection with any distributions by the Company or
(ii) obligated to accept from the Company a distribution in kind of Company
Property. Any distribution in kind of Company Property permitted hereunder shall
be distributed in the manner to ensure that the fair market value is distributed
and allocated in accordance with this Article 5.

Article 6

MANAGEMENT

6.1 Management of the Company.

(a) Except as otherwise expressly provided in this Agreement, the Managing
Member shall have full, complete and exclusive discretion to manage and control
the business of the Company for the purposes herein stated, and shall make all
decisions affecting the business and assets of the Company.

(b) Except as otherwise provided herein, to the extent the duties of the
Managing Member require expenditures of funds to be paid to third parties, the
Managing Member shall not have any obligations hereunder except to the extent
that Company funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
Managing Member, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Company.

6.2 Delegation of Authority. The Managing Member may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Company, which Person may, under supervision of the Managing Member, perform any
acts or services for the Company as the Managing Member may approve.

6.3 Liability of the Managing Member.

(a) The Managing Member shall not be in breach of any duty that the Managing
Member may owe to the Members or the Company or any other Persons under this
Agreement or of any duty stated or implied by law or equity if the Managing
Member, acting in good faith, abides by the terms of this Agreement.

(b) Subject to its obligations and duties as Managing Member set forth in
Section 6.1 hereof, the Managing Member may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The Managing Member shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

 

8



--------------------------------------------------------------------------------

6.4 Reimbursement of Managing Member.

(a) Except as provided in this Section 6.4 and elsewhere in this Agreement
(including the provisions of Articles 4 and 5 regarding distributions, payments,
and allocations to which it may be entitled), the Managing Member shall not be
compensated for its services as Managing Member of the Company.

(b) The Managing Member shall be reimbursed on a monthly basis, or such other
basis as the Managing Member may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the Managing Member.

6.5 Employment or Retention of Affiliates.

(a) Any Affiliate of the Managing Member may be employed or retained by the
Company and may otherwise deal with the Company (whether as a buyer, lessor,
lessee, manager, furnisher of goods or services, broker, agent, lender or
otherwise) and may receive from the Company any compensation, price, or other
payment therefor which the Managing Member determines to be fair and reasonable.

(b) The Company may lend or contribute to its Subsidiaries or other Persons in
which it has an equity investment, and such Persons may borrow funds from the
Company, on terms and conditions established in the sole and absolute discretion
of the Managing Member. The foregoing authority shall not create any right or
benefit in favor of any Subsidiary or any other Person.

(c) The Company may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the Managing
Member deems are consistent with this Agreement and applicable law.

(d) Except as expressly permitted by this Agreement, neither the Managing Member
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Company, directly or indirectly, except pursuant
to transactions that are, in the Managing Member’s sole discretion, on terms
that are fair and reasonable to the Company.

Article 7

BOOKS, RECORDS, AND REPORTS

7.1 Fiscal Year; Maintenance of Books and Records. The “Fiscal Year” of the
Company shall be the taxable year of the Company for federal income tax
purposes, which shall be the calendar year unless a different year is required
by the Code. The Managing Member shall keep or cause to be kept at the principal
office of the Company those records and documents required to be maintained by
the Delaware Act and other books and records deemed by the Managing Member to be
appropriate with respect to the Company’s business. The books of the Company
shall be maintained for financial and tax reporting purposes, on an accrual
basis in accordance with U.S. GAAP or such other basis as the Managing Member
determines to be necessary or appropriate.

 

9



--------------------------------------------------------------------------------

7.2 Financial Reports. Managing Member shall, at the expense of the Company,
prepare such reports and timely deliver or make available to the Members such
reports and information as shall be reasonably required by the Members to comply
with their respective reporting requirements under applicable law and their
respective organizational documents.

Article 8

TRANSFER OF MEMBERSHIP INTERESTS

8.1 Transfer of Membership Interests. The Membership Interest of each Member is
personal property, and may be transferred or assigned only as provided in this
Agreement. No Member shall sell, assign, transfer, mortgage, create a security
interest in, charge or otherwise encumber, or contract to do or permit any of
the foregoing all or any part of its Membership Interest, without the approval
of the other Members, each acting in its sole and absolute discretion; provided
that each Member may sell, assign or transfer its Membership Interest to any
Affiliate of such Member or distribute its Membership Interest to its members,
shareholders, unitholders or other direct or indirect owners of equity
interests, as the case may be, in each case, in whole or in part, without the
approval of the other Members.

Article 9

DISSOLUTION AND LIQUIDATION

9.1 Dissolution. The Company shall be dissolved, and its affairs shall be wound
up upon the first to occur of the following:

(a) any event set forth in the Delaware Act; or

(b) the entry of a decree of judicial dissolution under the Delaware Act; or

(c) the unanimous written agreement of all the Members to dissolve the Company.

9.2 Liquidation and Termination of the Company.

(a) Winding Up. Following dissolution of the Company, the Company shall continue
solely for the purpose of winding up the affairs of the Company. The Company
shall terminate when (i) all of the assets of the Company, after payment of or
due provision for all debts, liabilities and obligations of the Company shall
have been distributed in the manner provided in this Agreement and (ii) winding
up of its business or affairs shall have been completed in the manner required
by the Delaware Act.

(b) Liquidation Proceeds. The Company shall continue to allocate Profits and
Losses and other “book” items and shall continue to and distribute cash or other
property during the winding-up period in the same manner and the same priorities
as provided for in Article 4 and Article 5. The proceeds from the liquidation of
Company Property shall be applied in the following order:

(i) to pay or make reasonable provision for payment of creditors, in the order
of priority as provided by law, to the payment of expenses of the winding-up,
liquidation and termination of the Company, and to the establishment of such
Reserves that Managing Member or the liquidator appointed under Section 9.3(c)
may reasonably deem necessary, appropriate or desirable for any contingent,
conditional, or unmatured liabilities, debts or obligations of the Company
arising out of or in connection with the Company operations; and

 

10



--------------------------------------------------------------------------------

(ii) to the Members in accordance with Section 5.2.

Where the distribution pursuant to this Section 9.2 consists both of cash (or
cash equivalents) and non-cash assets distributed in accordance with Section 5.3
hereof, the cash (or cash equivalents) shall first be distributed, in a
descending order, to fully satisfy each category starting with the most
preferred category above. In the case of non-cash assets, the distribution
values are to be based on the fair market value thereof as determined in good
faith by the liquidator, and the shortest maturity portion of such non-cash
assets (e.g., notes or other indebtedness) shall, to the extent such non-cash
assets are readily divisible, be distributed, in a descending order, to fully
satisfy each category above, starting with the most preferred category.

(c) Liquidator. The liquidator shall be Managing Member or such other Person as
may be appointed by the Members. The liquidator is hereby irrevocably appointed
as the true and lawful attorney in the name, place and stead of each of the
Members, to make, execute, sign, acknowledge and file with respect to the
Company all papers which shall be necessary or desirable to effect the
dissolution and termination of the Company in accordance with the provisions of
this Section 9.2. Notwithstanding the foregoing, each Member, upon the request
of the liquidator, shall promptly execute, acknowledge and deliver all such
documents, certificates and other instruments as the liquidator shall reasonably
request to effectuate the proper dissolution and termination of the Company,
including the winding up of the business of the Company.

Article 10

EXCULPATION AND INDEMNIFICATION

10.1 Exculpation. No Member shall be subject to any personal liability
whatsoever, in tort, contract, or otherwise, to any Person in connection with
Company Property or the affairs of the Company. To the maximum extent that
Delaware law in effect from time to time permits limitation of the liability of
managers or officers of a Delaware limited liability company, no present or
former manager or officer or other agent of the Company or of any Company
Subsidiary, shall be subject to any personal liability whatsoever in tort,
contract or otherwise, to the Company, any Members, any trustees of any Members
or holders of units of beneficial interests of any Members, or any other Person.
All Persons shall look solely to Company Property for satisfaction of claims of
any nature arising in connection with the affairs of the Company. The Managing
Member shall, at all times, at the expense of the Company, maintain insurance
for the protection of Company Property, its Members, managers and agents in such
amount as the Managing Member shall deem adequate, in the exercise of their
discretion, to cover all foreseeable liability to the extent available at
reasonable rates. Neither the amendment nor repeal of this Section 10.1, nor the
adoption or amendment of any other provision of this Agreement inconsistent with
this Section 10.1, shall apply to or affect in any respect the applicability of
the preceding sentences with respect to any act or failure to act which occurred
prior to such amendment, repeal or adoption.

10.2 Indemnification.

(a) The Managing Member and each Person appointed or employed by the Managing
Member pursuant to Section 6.2, and the directors, officers, employees, managers
and agents of the Managing Member and each such Person (each an “Indemnified
Person” and collectively the “Indemnified Persons”), shall, to the fullest
extent permitted by law, be indemnified out of Company Property and the assets
of any Company Subsidiary against all claims, actions, liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees, reasonably incurred by the Indemnified Persons
in connection with the defense or disposition of any action, suit or other
proceeding by the Company, the Liquidating Trust, the Sponsor Member or any
other

 

11



--------------------------------------------------------------------------------

Person, whether civil or criminal, in which the Indemnified Person may be
involved or with which the Indemnified Person may be threatened: (i) in the case
of the Managing Member or a Person appointed by the Managing Member pursuant to
Section 6.2 while in office or thereafter, by reason of his being or having been
such Managing Member employee or agent including, without limitation, in
connection with or arising out of any action, suit or other proceeding based on
any alleged breach of duty, neglect, error, misstatement, misleading statement,
omission or act of any such Managing Member or Person in such capacity; and
(ii) in the case of any director, officer, employee, manager or agent of any
such Person, by reason of any such Person exercising or failing to exercise any
right or power hereunder. The rights accruing to any Indemnified Person under
these provisions shall not exclude any other right to which the Indemnified
Person may be lawfully entitled; provided that no Indemnified Person may satisfy
any right of indemnity or reimbursement granted herein, or to which the
Indemnified Person may be otherwise entitled, except out of Company Property and
the assets of any Company Subsidiary, and no Member shall be personally liable
to any person with respect to any claim for indemnity or reimbursement or
otherwise. The Managing Member may make advance payments in connection with
indemnification under this Section 10.2, provided that the Indemnified Person
shall have given a written undertaking to repay any amount advanced to the
Indemnified Person and to reimburse the Company in the event that it is
subsequently determined that the Indemnified Person is not entitled to such
indemnification. The Managing Member shall cause the Company to purchase such
insurance as they believe, in the exercise of their discretion, adequately
insures that each Indemnified Person shall be indemnified against any such
claims, actions, liabilities and expenses pursuant to this Section 10.2. Nothing
contained herein shall restrict the right of the Managing Member to indemnify or
reimburse such Indemnified Person in any proper case, even though not
specifically provided for herein, nor shall anything contained herein restrict
the right of any such Indemnified Person to contribution under applicable law.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the Company under this Section 10.2 shall (i) be in addition to
any liability which the Company may otherwise have and (ii) inure to the benefit
of such Indemnitee, its Affiliates and their respective members, managers,
directors, officers, employees, agents and Affiliates and any successors,
assigns, heirs and personal representatives of such Persons.

Article 11

MISCELLANEOUS PROVISIONS

11.1 Notices. Any notice, demand, request or report required or permitted to be
given or made to a Member under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by certified first
class United States mail, return receipt requested, nationally recognized
overnight delivery service, electronic mail or facsimile transmission (with
receipt confirmed) to the Member at the address set forth on Exhibit A or such
other address of which the Member shall notify the Managing Member in writing.
Notices to the Managing Member and the Company shall be delivered at or mailed
to its principal office address set forth in Section 2.3. The Managing Member
and the Company may specify a different address by notifying the other Members
in writing of such different address.

11.2 Governing Law. This Agreement shall be construed according to the internal
laws, and not the laws pertaining to choice or conflict of laws, of the State of
Delaware.

11.3 Further Actions. Each of the Members agrees to execute, acknowledge and
deliver such additional documents, and take such further actions, as may
reasonably be required from time to time to carry out each of the provisions,
and the intent, of the Agreement, and every agreement or document relating
hereto, or entered into in connection herewith.

 

12



--------------------------------------------------------------------------------

11.4 Survival of Rights. This Agreement shall be binding upon and, as to
permitted or accepted successors, transferees and assigns, inure to the benefit
of the Members and the Company and their respective heirs, legatees, legal
representatives, successors, transferees and assigns, in all cases whether by
the laws of descent and distribution, merger, reverse merger, consolidation,
sale of assets, other sale, operation of law or otherwise.

11.5 Severability. In the event all or any part of any provision of this
Agreement is declared by a court of competent jurisdiction to be void or
unenforceable, such provision or part thereof so voided shall be deemed severed
from this Agreement, and the balance of this Agreement shall remain in full
force and effect.

11.6 Third Party Beneficiaries. Other than as expressly set forth herein with
respect to Indemnitees, the provisions of this Agreement are solely for the
purpose of defining the interests of the Members, inter se; and no other person,
firm or entity (i.e., a party who is not a signatory hereto or a permitted
successor to such signatory hereto) shall have any right, power, title or
interest by way of subrogation or otherwise, in and to the rights, powers, title
and provisions of this Agreement. No creditor or other third party having
dealings with the Company shall have the right to enforce the right or
obligation of any Member to make Capital Contributions or loans to the Company
or to pursue any other right or remedy hereunder or at law or in equity. None of
the rights or obligations, if any, of the Members herein set forth to make
Capital Contributions or loans to the Company shall be deemed an asset of the
Partnership for any purpose by any creditor or other third party, nor may any
such rights or obligations be sold, transferred or assigned by the Company or
pledged or encumbered by the Company to secure any debt or other obligation of
the Company or any of the Members.

11.7 Partition. The Members agree that the Company Property that the Company may
own or have an interest in is not suitable for partition. Each of the Members
hereby irrevocably waives any and all rights that it may have to maintain any
action for partition of any Company Property in which the Company may at any
time have an interest.

11.8 Entire Agreement. This Agreement constitutes the entire agreement of the
Members with respect to, and supersedes all prior written and oral agreements,
understandings and negotiations with respect to, the subject matter hereof.

11.9 Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition or to exercise any right or remedy
consequent upon a breach thereof shall constitute a waiver of any such breach or
any other covenant, duty, agreement or condition.

11.10 Amendments. The Managing Member, without the consent of the other Members,
may amend this Agreement in any respect; provided that the following amendments
shall require the consent of the holder of a majority of the Special Interests:

(a) any amendment that would adversely affect the economic rights of the holders
of the Special Interests or the rights of the holders of the Special Interests
to receive the distributions payable to them hereunder;

(b) any amendment that would alter the Company’s allocations of Profit and Loss
to the holders of the Special Interests;

(c) any amendment that would impose on the holders of the Special Interests any
obligation to make additional Capital Contributions to the Company; or

 

13



--------------------------------------------------------------------------------

(d) any amendment that would adversely affect the exculpation, indemnification
or liability of the Sponsor Member.

11.11 Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one Agreement, binding on all of
the parties hereto, notwithstanding that all of the parties are not signatories
to the original or the same counterpart.

[SIGNATURE PAGE TO FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Limited Liability Company Agreement as of the date first written above.

 

MANAGING MEMBER:

 

DC INDUSTRIAL LIQUIDATING TRUST

By:   /s/ Joshua J. Widoff Name:   Joshua J. Widoff Title:   Executive Vice
President, Secretary & General Counsel

 

SPONSOR MEMBER:

 

INDUSTRIAL INCOME ADVISORS GROUP LLC

By   /s/ Gary M. Reiff Name:   Gary M. Reiff Title:   Executive Vice President &
General Counsel

[Signature Page to Amended and Restated Limited Liability Company Agreement of

DC Liquidating Assets Holdco LLC]



--------------------------------------------------------------------------------

APPENDIX A

DEFINED TERMS

As used in this Agreement, the following terms have the meanings set forth
below:

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Company, (ii) all administrative costs and expenses of
the Managing Member, including any salaries or other payments to directors,
officers or employees of the Managing Member and any accounting and legal
expenses of the Managing Member and any amount paid to any Person engaged to
perform administrative services on behalf of the Managing Member, all of which
expenses, the Members have agreed, are expenses of the Company and not the
Managing Member, and (iii) to the extent not included in clauses (i) or
(ii) above, Liquidating Trust Expenses.

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; (ii) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person;
(iv) any executive officer, director, trustee or general partner of such other
Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
including the Exhibits and Appendices to this Agreement, as it may hereafter be
amended in accordance with its terms.

“Capital Account” has the meaning ascribed thereto in Section 3.4 of this
Agreement.

“Capital Contribution” means, with respect to each Member, the total amount of
cash, cash equivalents, and the agreed value of any Retained Property or other
asset (net of liabilities secured by such contributed property that the Company
is considered to assume or take subject to under Code Section 752) contributed
or deemed to be contributed, as the context requires, to the Company by such
Member pursuant to the terms of this Agreement. Any reference to the “Capital
Contribution” of a Member shall include the Capital Contribution made by a
predecessor holder of the Membership Interest of such Member.

“Carrying Value” means, with respect to any asset of the Company, the asset’s
adjusted net basis for federal income tax purposes or, in the case of any asset
contributed to the Company, the fair market value of such asset at the time of
contribution, reduced by any amounts attributable to the inclusion of
liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the Managing Member, be
adjusted to equal their respective fair market values (as determined by the
Managing Member), in accordance with the rules set forth in Regulations
Section 1.704-1(b)(2)(iv)(f), as provided for in Section 3.4. In the case of any
asset of the Partnership that has a Carrying Value that differs from its
adjusted tax basis, the Carrying Value shall be adjusted by the amount of
depreciation, depletion and amortization calculated for purposes of the
allocations of net Profit and net Loss pursuant to Article 4 hereof rather than
the amount of depreciation, depletion and amortization determined for federal
income tax purposes.

“Certificate of Formation” has the meaning ascribed thereto in the Recitals to
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision or provisions of any succeeding law).

 

A-1



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission.

“Common Interests” has the meaning ascribed thereto in the Recitals to this
Agreement.

“Company” has the meaning ascribed thereto in the Recitals to this Agreement.

“Company Minimum Gain” has the meaning ascribed thereto in Regulations
Section 1.704-2.

“Company Property” means any assets of the Company, whether tangible or
intangible, or any portion thereof.

“Control” (and the correlative terms “controlled by”, “controlling” and “under
common control with”) of a Person means the possession, direct or indirect, of
the power to direct or cause the direction of the business and affairs of such
Person, whether through the ownership of Voting Stock, by contract or otherwise.

“Delaware Act” has the meaning ascribed thereto in the Recitals to this
Agreement.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to Company Property for such Fiscal Year; provided, however, that if the
Gross Asset Value of Company Property differs from its adjusted basis for
federal income tax purposes at the beginning of such Fiscal Year or period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year or period bears to such beginning
adjusted tax basis; provided further, however, that if the adjusted basis for
federal income tax purposes of any Company Property at the beginning of such
Fiscal Year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the TMP.

“Fiscal Year” has the meaning ascribed thereto in Section 7.1.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Gross Asset Value” means, with respect to any Company Property, the Company
Property’s adjusted basis for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any Retained Property contributed by a
Member to the Company shall be the fair market value of such Retained Property
as reasonably determined by the TMP and the contributing Member;

(b) the Gross Asset Values of all Company Property shall be adjusted to equal
their respective fair market values, as reasonably determined by the TMP, as of
the following times: (i) the acquisition of any additional interests in the
Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution, (ii) the distribution by the Company to a Member of more
than a de minimis amount of Company Property as consideration for an interest in
the Company, and (iii) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that the
adjustments pursuant to clauses (i) and (ii) above shall be made only if the TMP
determines, in its reasonable discretion, that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

 

A-2



--------------------------------------------------------------------------------

(c) the Gross Asset Value of any Company Property distributed to any Member
shall be adjusted to equal the fair market value, as reasonably determined by
the TMP, of such Company Property on the date of distribution; and

(d) the Gross Asset Value of each Company Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Company
Property pursuant to Code Section 734(b) or Code Section 743(b), but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Value shall not be adjusted pursuant to this clause
(d) to the extent the TMP determines, in its reasonable discretion, that an
adjustment pursuant to clause (b) is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
clause (d).

If the Gross Asset Value of any Company Property has been determined or adjusted
pursuant to clauses (a), (b) or (d) of this definition, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such Company Property for purposes of computing Profit and Losses.

“IIT” has the meaning ascribed thereto in the Recitals to this Agreement.

“Indemnitees” has the meaning ascribed thereto in Section 10.2(a) of this
Agreement.

“Initial LLC Agreement” has the meaning ascribed thereto in the Recitals to this
Agreement.

“Liquidating Trust” has the meaning ascribed thereto in the preamble to this
Agreement.

“Liquidating Trust Agreement” has the meaning ascribed thereto in the Recitals
to this Agreement.

“Liquidating Trust Expenses” means (i) costs and expenses relating to the
formation and continuity of existence and operation of the Liquidating Trust,
including taxes, fees and assessments associated therewith, any and all costs,
expenses or fees payable to any director, officer or employee of the Liquidating
Trust, (ii) costs and expenses relating to any public offering and registration,
or private offering, of units of beneficial interest by the Liquidating Trust
and all statements, reports, fees and expenses incidental thereto, and any costs
and expenses associated with any claims made by any holders of such units of
beneficial interest, (iii) costs and expenses associated with any repurchase of
any units of beneficial interest by the Liquidating Trust, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the Liquidating Trust under U.S. federal, state or
local laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the Liquidating Trust with laws, rules
and regulations promulgated by any regulatory body, including the Commission and
any securities exchange, (vi) costs and expenses associated with any 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation for
the employees of the Liquidating Trust, (vii) costs and expenses incurred by the
Liquidating Trust relating to the guarantee of any obligations of the Company or
any of its Subsidiaries and (viii) all other operating or administrative costs
of the Liquidating Trust incurred in the ordinary course of its business on
behalf of or in connection with the Company.

“Managing Member” has the meaning ascribed thereto in the preamble to this
Agreement.

“Member Nonrecourse Debt” has the meaning ascribed thereto in Regulations
Section 1.704-2(b)(4).

 

A-3



--------------------------------------------------------------------------------

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a nonrecourse liability of the
Company, determined in accordance with Regulations Sections 1.704-2(i)(2) and
(3).

“Member Nonrecourse Deductions” has the meaning ascribed thereto in Regulations
Section 1.704-2(i)(2).

“Members” means, collectively, all Persons who hold Membership Interests, each
in such Person’s capacity as a Member of the Company. Reference to a “Member”
shall be to any one of the Members.

“Membership Interest” means an ownership interest in the Company representing a
Capital Contribution by a Member or its predecessor in interest and includes any
and all benefits to which the holder of such a Membership Interest may be
entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms and provisions of this Agreement.

“Merger” has the meaning ascribed thereto in the Recitals to this Agreement.

“Merger Agreement” has the meaning ascribed thereto in the Recitals to this
Agreement.

“Net Sales Proceeds” means, in the case of a transaction described in the
definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Managing Member, the Company,
or any Property Company, including all real estate commissions, closing costs
and legal fees and expenses and all indebtedness secured by a Retained Property
or other asset that is the subject of such transaction and that is repaid or
assumed in connection with such transaction. Net Sales Proceeds shall also
include any amounts that the Managing Member determines, in its discretion, to
be economically equivalent to proceeds of a Sale, including proceeds of any
mortgage loan secured, directly or indirectly, by the Retained Properties, that
are available for distribution to the Members after payment of expenses
associated with the incurrence of such loan. Net Sales Proceeds shall not
include any reserves established by the Managing Member in its sole discretion,
unless and until such reserves are distributed to the Members.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(I), and the amount of Nonrecourse Deductions for a Company
taxable year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

(i) adjusted as set forth in Section 3.4 for all contributions and distributions
during such year, and

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, unincorporated
organization, governmental or regulatory body or other entity.

“Plan” has the meaning ascribed thereto in the Recitals to this Agreement.

“Profits” or “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
income or loss required to be stated separately under Section 703(a)(1) of the
Code) with the following adjustments:

(a) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures under Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits and Losses, will be considered an item of expense;

 

A-4



--------------------------------------------------------------------------------

(b) Gain or loss resulting from any disposition of any property of the Company
as determined for federal income tax purposes, and that is recognized for such
purposes will be computed by reference to the Gross Asset Value of such property
notwithstanding that the adjusted tax basis of such property may differ from its
Gross Asset Value;

(c) In lieu of depreciation, amortization or other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account depreciation for the taxable year or other period;

(d) Any items of deduction or loss specially allocated pursuant to Sections
4.2-4.5 shall not be considered in determining Profits or Losses;

(e) Any increase or decrease to Capital Accounts as a result of any adjustment
to the Gross Asset Value of a Company asset pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f) shall constitute an item of increase or loss, as
the case may be; and

(f) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses will be added to
taxable income or loss.

“Property Company” means any Subsidiary of the Company that owns, directly or
indirectly, an interest in one or more Retained Properties.

“Real Estate Holdco” has the meaning ascribed thereto in the Recitals to this
Agreement.

“Regulations” means the Federal income tax regulations promulgated by the
Treasury Department under the Code, as such regulations may be amended from time
to time. All references herein to a specific Section of the Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Regulations.

“Regulatory Allocations” has the meaning ascribed thereto in Section 4.1(g).

“Reserves” means funds set aside by the Company as reserves in amounts that the
Managing Member, in its sole discretion, deems reasonably necessary or prudent
for payment of expenses not likely to be covered out of any other account of the
Company.

“Retained Property” means any of the properties listed on Appendix B hereto.

“Sale” means any transaction or series of transactions whereby the Company,
directly or indirectly through a Property Company, sells, grants, transfers,
conveys, or relinquishes its ownership of any Retained Property or other
material asset or portion thereof, including the lease of any Retained Property
consisting of a building only, and including any event with respect to any
Retained Property or other material asset which gives rise to a significant
amount of insurance proceeds or condemnation awards.

“Special Interests” has the meaning ascribed thereto in the Recitals to this
Agreement.

“Sponsor Member” has the meaning ascribed thereto in the preamble to this
Agreement.

 

A-5



--------------------------------------------------------------------------------

“Subsidiary” means any entity that with respect to another entity, would be
treated as a consolidated subsidiary of such other entity according to GAAP.

“TMP” has the meaning ascribed thereto in the Section 4.2.

“Trustees” has the meaning ascribed thereto in the Recitals to this Agreement.

“Voting Stock” means capital stock issued by a corporation, partnership
interests issued by a partnership, membership interests issued by a limited
liability company, or equivalent interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

 

A-6



--------------------------------------------------------------------------------

APPENDIX B

RETAINED PROPERTIES

 

Retained Property

  

Property Company

  

Location

   City    State    Zip
Code Bluegrass DC II    IIT Bluegrass DC II LLC    NW corner of McFarland
Parkway and McGinnis Ferry Road    Alpharetta    GA    30005 Redlands
Distribution Center    IIT Redlands DC LP    NE Corner W. Lugonia and California
St.    Redlands    CA    92374 Cajon DC    IIT Cajon DC LP    6207 N. Cajon
Boulevard    San Bernardino    CA    92407 Lehigh Valley Crossing DC I    IIT
Lehigh Valley Crossing DC I LLC    2929 Schoeneck Road    Macungie    PA   
18062 Lehigh Valley Crossing DC II    IIT Lehigh Valley Crossing DC II LLC   
3100 Alburtis Rd    Macungie    PA    18062 Lehigh Valley Crossing DC III    IIT
Lehigh Valley Crossing DC III LLC    2918 Schoeneck Rd    Macungie    PA   
18062 Tamarac Commerce Center II    IIT Tamarac Commerce Center II LLC    6201
North Nob Hill Rd    Tamarac    FL    33321 Tamarac Commerce Center III    IIT
Tamarac Commerce Center III LLC    6900 Hiatus Rd    Tamarac    FL    33321
Miami DC III    IIT Miami DC III LLC    11001 NW 124th St    Medley    FL   
33178 Miami DC III Land Bank    IIT Miami DC III Land LLC    10910 NW 124th St
   Medley    FL    33178 Miami DC IV    IIT Miami DC IV LLC    11040 NW 124th St
   Medley    FL    33178



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERS

 

Member

(Name and Address)

  

Class of
Membership Interest

  

% of Class

DC Industrial Liquidating Trust

518 17th Street, 17th Floor

Denver, CO 80202

Attention: Dwight L. Merriman

Chief Executive Officer

Telephone No.: 303-226-9889

Facsimile No.: 303-869-4602

   Common    100%

With copy to:

     

DC Industrial Liquidating Trust

518 17th Street, 17th Floor

Denver, CO 80202

Attention: Josh Widoff

Executive Vice President and General Counsel

Telephone No.: 303-597-0483

Facsimile No.: 303-869-4602

     

Industrial Income Advisors Group LLC

518 17th Street, 17th Floor

Denver, CO 80202

Attention: Evan Zucker

Manager

Telephone No.: 303-869-4600

Facsimile No.: 303-869-4602

   Special    100%

With a copy to:

     

Industrial Income Advisors Group LLC

518 17th Street, 17th Floor

Denver, CO 80202

Attention: Gary Reiff

Executive Vice President and General Counsel

Telephone No.: 303-597-0483

Facsimile No.: 303-869-4602

     